UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6106


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY VONN HARRIS, a/k/a Anthony Vonne Harris,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00289-TDS-1; 1:13-cv-00232-TDS-JEP)


Submitted:   June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Vonn Harris, Appellant Pro Se. Clifton Thomas Barrett,
Harry L. Hobgood, Angela Hewlett Miller, Assistant United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony Vonn Harris seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2012) motion.                           The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability        will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,    a    prisoner         satisfies    this   standard      by

demonstrating        that     reasonable         jurists    would       find    that    the

district      court’s      assessment    of       the    constitutional        claims    is

debatable     or     wrong.      Slack   v.       McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion    states   a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Harris has not made the requisite showing. *                     Accordingly, we deny


     * Specifically, the district court’s dispositive conclusion
— that our decision in United States v. Mungro, 754 F.3d 267
(4th Cir. 2014), foreclosed Harris’ argument that the Supreme
(Continued)
                                             2
a   certificate   of   appealability      and   dismiss     the   appeal.      We

dispense   with     oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




Court’s holding in Johnson v. United States, 135 S. Ct. 2551
(2015), invalidated his armed career criminal designation — is
not debatable.



                                      3